DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 06/22/2022.  Claims 1-20 are pending and an action on the merits is as follows.	
Applicant amended claims, the rejections under 112a and 112b are withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/22/2022, with respect to claims 1 and 12  have been fully considered and are persuasive. Specifically, the applicant argues that the prior art rejection does not  teach ““sending a state trigger to the dynamic optical isolation material located between two pixels in the first group of pixels causing the dynamic optical isolation material located……”; the examiner agrees with this argument presented.  The rejections of claims 1-20 are hereby withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 12,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1 and 12; specifically, the prior art fails to teach or suggest  a method “wherein sending a state trigger to the dynamic optical isolation material located between two pixels in the first group of pixels causing the dynamic optical isolation material located between pixels in the first group of pixels to switch from a state that hinders transmission of light to a transparent state while dynamic optical isolation material located between two pixels of the array of pixels not in the first group of pixels remains in a state that hinders transmission of light” in combination with other features of the present claimed invention.
Regarding claims 2-11 and 13-20  these claims are allowable for the reasons given for claims 1 and 12 and because of their dependency status on these claims respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879